Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sawanishi et al (2016/0271720) in views of Karagoulis et al (2017/0072502).
 	For claim 1, Sawanishi teaches a resistance spot welding method of squeezing, by a pair of electrodes (par.29, lines 1-3), parts to be welded which are a plurality of overlapping metal sheets (par.29, lines 1-3), and passing a current while applying an electrode force to join the parts to be welded (par.45, lines 5-8), the resistance spot welding method comprising: performing test welding (par.30, lines 1-2); and performing actual welding after the test welding (par.30, lines 1-2 and par.32, lines 1-2), wherein the test welding is performed under each of two or more welding conditions (par.44, lines 1-8), in the test welding, for each of the welding conditions: preliminary current passage is performed by constant current control in a same current pattern (par.75, lines 1-5), and an electrical property between the electrodes in the preliminary current passage is stored (par.75, lines 1-5 and par.76, lines 1-5); and 
 	thereafter main current passage is performed by current control, and a time variation curve of an instantaneous amount of heat generated per unit volume and a cumulative amount of heat generated per unit volume that are calculated from an electrical property between the electrodes in forming an appropriate nugget are stored (par.52, lines 1-10),  and in the actual welding: preliminary current passage is performed by current control in the same current pattern as in the preliminary current passage of the test welding (par.43, lines 7-20), an electrical property between the electrodes in the preliminary current passage in the actual welding and an electrical property between the electrodes stored in the preliminary current passage in the test welding are compared to determine a difference therebetween for each of the welding conditions of the test welding (par.68, lines 1-13), and a time variation curve of an instantaneous amount of heat generated per unit volume and a cumulative amount of heat generated per unit volume in the main current passage in the test welding that are stored for a welding condition corresponding to a smallest difference are set as a target in main current passage in the actual welding (par.78, lines 5-12); and thereafter adaptive control welding is performed to control a current passage amount according to the target, as the main current passage in the actual welding (par.53, lines 1-8). 
 	Sawanishi fails to teach main current passage is performed by constant current control.
Karagoulis teaches, similar resistance spot welding, main current passage is performed by constant current control (par.72, lines 8-15) (the current is kept constant in each stage as shown in fig.17).
It would have been obvious to one ordinary skill in the art at the time of invention was made to modify the current stages in Sawanishi to include constant current control as taught and suggested by Karagoulis for purpose of delivering sufficient power through the weld site by way of electrical current pulses to initiate and grow a molten steel weld pool at each faying interface within the workpiece stack-up that solidifies into a weld nugget of uniform hardness (Karagoulis, abstract). 	For claim 2, Sawanishi further teaches wherein in the adaptive control welding, welding is performed with the time variation curve of the instantaneous amount of heat generated per unit volume and the cumulative amount of heat generated being set as the target, and in the case where an amount of time variation of an instantaneous amount of heat generated per unit volume differs from the time variation curve, the current passage amount is controlled in order to compensate for the difference from the time variation curve within a remaining welding time so that a cumulative amount of heat generated per unit volume in the main current passage in the actual welding matches the cumulative amount of heat generated per unit volume set as the target (par.73, lines 17-25 and par.78, lines 3-10 and par.84, lines 3-10).  	For claim 3, Sawanishi further teaches wherein in the test welding, at least one welding condition is that welding is performed in a simulated state of a disturbance, and an other welding condition is that welding is performed in a state of no disturbance (par.26, lines 3-7).  	For claim 4, Sawanishi further teaches wherein the test welding is performed under each of three or more welding conditions (variety of welding conditions meaning more than one par.44, lines 3-5).  	For claim 5, Sawanishi further teaches wherein a relationship Fp<Fm is satisfied, where Fp is a set electrode force in the preliminary current passage in the test welding and Fm is a set electrode force in the main current passage in the test welding (par.71, lines 1-4) (the electrode forces are varied such that either set electrode force in the main current passage could be higher).  	For claim 6, Sawanishi further teaches a weld member production method comprising joining a plurality of overlapping metal sheets by the resistance spot welding method according to claim 1 (par.87, lines 1-5).  	For claim 7, Sawanishi further teaches wherein in the test welding, at least one welding condition is that welding is performed in a simulated state of a disturbance, and an other welding condition is that welding is performed in a state of no disturbance (par.26, lines 3-7).  	For claim 8, Sawanishi further teaches wherein the test welding is performed under each of three or more welding conditions (variety of welding conditions meaning more than one par.44, lines 3-5).  	For claim 9, Sawanishi further teaches wherein the test welding is performed under each of three or more welding conditions (variety of welding conditions meaning more than one par.44, lines 3-5).  	For claim 10, Sawanishi further teaches wherein the test welding is performed under each of three or more welding conditions (variety of welding conditions meaning more than one par.44, lines 3-5).  	For claim 11, Sawanishi further teaches wherein a relationship Fp<Fm is satisfied, where Fp is a set electrode force in the preliminary current passage in the test welding and Fm is a set electrode force in the main current passage in the test welding (par.71, lines 1-4) (the electrode forces are varied such that either set electrode force in the main current passage could be higher).  	For claim 12, Sawanishi further teaches wherein a relationship Fp<Fm is satisfied, where Fp is a set electrode force in the preliminary current passage in the test welding and Fm is a set electrode force in the main current passage in the test welding (par.71, lines 1-4) (the electrode forces are varied such that either set electrode force in the main current passage could be higher).  	For claim 13, Sawanishi further teaches wherein a relationship Fp<Fm is satisfied, where Fp is a set electrode force in the preliminary current passage in the test welding and Fm is a set electrode force in the main current passage in the test welding (par.71, lines 1-4) (the electrode forces are varied such that either set electrode force in the main current passage could be higher).  	For claim 14, Sawanishi further teaches wherein a relationship Fp<Fm is satisfied, where Fp is a set electrode force in the preliminary current passage in the test welding and Fm is a set electrode force in the main current passage in the test welding (par.71, lines 1-4) (the electrode forces are varied such that either set electrode force in the main current passage could be higher).  	For claim 15, Sawanishi further teaches wherein a relationship Fp<Fm is satisfied, where Fp is a set electrode force in the preliminary current passage in the test welding and Fm is a set electrode force in the main current passage in the test welding (par.71, lines 1-4) (the electrode forces are varied such that either set electrode force in the main current passage could be higher).  	For claim 16, Sawanishi further teaches wherein a relationship Fp<Fm is satisfied, where Fp is a set electrode force in the preliminary current passage in the test welding and Fm is a set electrode force in the main current passage in the test welding (par.71, lines 1-4) (the electrode forces are varied such that either set electrode force in the main current passage could be higher).  	For claim 17, Sawanishi further teaches wherein a relationship Fp<Fm is satisfied, where Fp is a set electrode force in the preliminary current passage in the test welding and Fm is a set electrode force in the main current passage in the test welding (par.71, lines 1-4) (the electrode forces are varied such that either set electrode force in the main current passage could be higher).  	For claim 18, Sawanishi further teaches a weld member production method comprising joining a plurality of overlapping metal sheets by the resistance spot welding method according to claim 2 (par.87, lines 1-5).  	For claim 19, Sawanishi further teaches a weld member production method comprising joining a plurality of overlapping metal sheets by the resistance spot welding method according to claim 3 (par.87, lines 1-5).  	For claim 20, Sawanishi further teaches a weld member production method comprising joining a plurality of overlapping metal sheets by the resistance spot welding method according to claim 4 (par.87, lines 1-5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761    

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761